Citation Nr: 1703096	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.  

2.  Entitlement to service-connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the February 2011 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD.  The matter was previously remanded by the Board in February 2015 and September 2015.  

In the July 2014 rating decision, the RO denied service connection for a cardiovascular condition, to include as a result of herbicide exposure or as secondary to the service-connected diabetes mellitus, type II.  The matter was previously remanded by the Board in September 2015.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding of a current diagnosis of ischemic heart disease or any other chronic heart disability.  




CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service, and may not be presumed to be related to service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a September 2010 letter that was provided before the July 2011 initial adjudication of the PTSD claim; and, by way of notice attached to the Veteran's VA Form 21-526EZ in conjunction with his claim of service connection for heart disease.  The Veteran was notified of the information and evidence needed to substantiate his service connection claim(s).  The notice also listed and explained the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the heart disease issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and his private medical records.  This evidence includes a May 2014 assessment of IHD and a July 2014 VA examination with an opinion against a finding of IHD.  To reconcile the differing opinions, the Veteran was afforded another VA cardiology examination in March 2015.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the September 2015 remand, the Board noted that the Veteran had outstanding requests for a hearing before the Board, and a hearing at the RO before a Decision Review Officer (DRO) with regard to the heart disease issue.  After the case was remanded in September 2015, the Veteran had an informal hearing with a DRO in January 2016; and, subsequently cancelled his Board hearing request.  Accordingly, the agency of original jurisdiction (AOJ) substantially complied with the September 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II.  Service Connection

The Veteran seeks service connection for a heart condition.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and IHD becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Also, IHD is presumed to have been incurred in service for those veterans who served in Vietnam during the Vietnam era.  Although the Veteran had service in the Republic of Vietnam the record shows that he does not have a current heart disorder.  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The service treatment records (STRs) are negative for findings of a heart condition.  In August 1968 the Veteran reported chest pain on the left when lying on the left side.  The Veteran denied shortness of breath and there was no onset with exercise.  The Veteran had no cough.  The examiner's impression was chondrocostal pains and there was a specific indication of no heart disease.  Likewise, the Veteran's 1969 separation examination was negative for any complaints or findings of heart disease.  

An October 2009 private Stress Echocardiogram Report signed by T.J.B., MD indicated no exercise induced arrhythmias or regional wall motion abnormalities; normal left ventricular size and function; normal right ventricular size and function; and, mild aortic sclerosis without stenosis or regurgitation.  No ischemic changes were noted during a resting ECG, or, during or after an exercise ECG.  

In March 2014, the Veteran presented to a VA medical facility with complaints of chest pain and shortness of breath.  EKG was normal.  The examiner indicated that the Veteran's chest pain was "possibly angina based on history."

A May 2014 VA IHD Disability Benefits Questionnaire, signed by M.S.J., MD indicates that the Veteran has a diagnosis of IHD and that there was evidence of cardiac hypertrophy or dilation.  The report indicates that the Veteran had an EKG, chest x-ray and echocardiogram in May 2014.  Left Ventricular Ejection Fraction (LVEF) was 74 percent.  The examiner noted the March 2014 incident of chest pain with shortness of breath while rushing up a slight incline to catch a bus.  The pain resolved within a few minutes of resting.  The Veteran also reported that he had two additional episodes of chest pain while hiking, but both resolved with nitroglycerin.  The doctor indicated that a heart exam revealed regular rhythm and normal auscultation.  The point of maximal impact was not palpable.  There was mild evidence of cardiac hypertrophy, but no evidence of cardiac dilation.  The EKG, according to the doctor, revealed "low voltage; mild left axis deviation; possible old septal infarct."  

Because the findings on the May 2014 IHD disability benefits questionnaire were inconsistent with the previous findings, and because the diagnosis of IHD was inconsistent with the objective testing, a VA medical opinion was requested to reconcile the conflicting evidence.  In a July 2014 opinion, Dr. C.C.S., MD summarized the cardiac findings of October 2009, April 2014 and May 2014, which included objective testing via stress echocardiograms, EKGs, a January 2013 CT scan, and a May 2014 chest x-ray.  Dr. S concluded, "It appears that the diagnosis of IHD rendered by the examiner in May 2014 was based on clinical history only as reported by the Veteran (as was his assessment of the METS which was less than was obtained on treadmill testing approximately one month earlier) as the available diagnostic tests do NOT show a diagnosis of IHD."

Finally, another VA examiner in May 2015 also concluded that the Veteran did not have any heart conditions that qualified within the generally accepted medical definition of IHD, citing a normal EKG on examination, a normal chest x-ray in August 2014, and a normal April 2014 echocardiogram with left ventricular ejection fraction of 60 percent.  Likewise, the examiner noted that the stress test results were consistent with no inducible ischemia and mild deconditioning.  Although the examiner acknowledged the Veteran's occasional episodes of chest pain, the physician found no current heart disease based on objective testing.  Likewise, there was no evidence of congestive heart failure, myocardial infarction or cardiac arrhythmia.  The examiner indicated that the Veteran had an aortic valve condition which was manifested by sclerocalcification without stenosis.  The examiner did not indicate that such condition was disabling or that it caused any functional impairment, and objective testing with examination revealed normal heart function.  The Veteran did not require any continuous medication for control of any heart condition.  

In summary, the preponderance of the evidence weighs against a finding of a current heart disability.  Although the Veteran had one reported incident of chest pain in service, it was specifically indicated at that time that it was not heart disease related.  Moreover, while the Veteran reports sporadic chest pain with strenuous activity such as hiking, no cardiac condition to account for that pain is found on objective testing.  

As noted above, a May 2014 examiner diagnosed IHD, but two subsequent VA examiners, in July 2014 and March 2015 specifically explained that such diagnosis could not have been based on any objective testing because such testing ruled out a heart disorder.  

The Board finds that the Veteran has undergone significant and applicable testing to determine whether a heart disability exists, and such testing confirms that the Veteran does not have heart disease.  Moreover, the examiner in March 2015 specifically indicated that the Veteran did not have a diagnosed heart condition.  In this regard, the examiner noted aortic valve sclerocalcification, but specifically indicated that it did not involve stenosis.  Aortic stenosis is defined as an abnormal narrowing of the aorta orifice or of the supravalvular or subvalvular regions.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1769 (32nd ed.2012).  
As the Veteran has no evidence of a reduction in blood flow through the aortic valve (i.e. there is no stenosis), the Veteran has no diagnosable heart disability, which is specifically noted by the March 2015 VA examiner.  

The only evidence of record in support of the Veteran's claim is the May 2014 examiner's diagnosis of IHD, which, as noted above, is outweighed by the other evidence of record, which includes objective testing to rule out such a diagnosis.  

The Board finds credible the Veteran's reports of chest pain; however, he does not possess the requisite medical expertise to diagnose heart disease, and the weight of the competent evidence does not associate the Veteran's reported chest pain with any diagnosed heart disability.  It is well-established that a symptom such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, unless there is a medical nexus linking the veteran's pain to an incident in service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Specifically, such a "pain alone" claimed must fail when there is no sufficient factual showing that the pain derived from an in-service disease or injury.  Such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  

Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).

Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §5107 (West 2014).  Service connection is not warranted for a heart disability.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a heart disability is denied.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include MDD, anxiety disorder, and PTSD.  

Although the Veteran was exposed to rocket and mortar attacks during service in the Republic of Vietnam, the Veteran does not have a diagnosis of PTSD that conforms to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  However, several mental health providers have noted that the Veteran does exhibit some PTSD symptoms, even though the overall disability picture does not warrant a DSM-5 PTSD diagnosis.  See, e.g., June 1999 psychology report by K.R.S., December 2010 VA examination, and May 2016 VA examination.  

However, the Veteran does have diagnoses of MDD and anxiety disorder, which he asserts had their onset during service, or are otherwise related to service.  

The Veteran did not seek treatment for any type of nervous condition or depression during service; however, private records from September 1991 show that the Veteran reported depression and alcohol use since 1966 (during service).  

Records from 1998 show that he was receiving mental health treatment from a VA mental health clinic.  An October 1998 progress note reflects the Veteran's reports 
of having intrusive and bothersome dreams related to his Vietnam experiences for several months.  The Veteran believed the onset of the dreams may be related to having recently given up drinking and an increase in stress.

In March 1999, the Veteran again reported having intrusive dreams related to Vietnam.  He described waking up in a state of high anxiety and then having trouble getting back to sleep.  

A June 1999 private psychological report prepared by K.R.S. reveals results from the Beck Depression Inventory, the MMPI-2, and the Mississippi Scale for Combat-related PTSD.  The examiner also noted a clinical interview with the Veteran and a chart review.  Significantly, this report notes that the Veteran began drinking heavily during service, and that his drinking continued following service.  He reportedly had difficulty finding a job and eventually went back to school.  He reported having panic attacks.  

In October 2010, the Veteran's brother provided a lay statement noting that he recalled a definite change in the Veteran's personality when he returned home from Vietnam.  The Veteran's brother also noted that the Veteran was drinking heavily.  

At a December 2010 VA examination, the Veteran reported that his depressive symptoms began in 1967 when his father passed away.  He described being anxious and depressed.  The examiner noted that the Veteran was experiencing recurring distressing dreams of Vietnam which continued to persist; and, that he used alcohol in Vietnam because he was "jumpy all the time from the mortar attacks."  The examiner found the Veteran to be a reliable historian.  The diagnosis was MDD, recurrent without psychotic features, alcohol abuse, and generalized anxiety disorder.  The examiner indicated that the Veteran's substance abuse was related to his Axis I diagnosis and that the Veteran may use alcohol to cope with his depression.  The examiner did not diagnose PTSD; however, the examiner specifically indicated that the Veteran was harassed by a number of fellow soldiers while serving in Vietnam which likely plays a role in his fears.  

At a March 2012 VA examination, the Veteran again reported that he first became sad when his dad passed away in 1967.  The examiner, however, noted that this was inconsistent with his other self-reported history.  Specifically, the March 2012 examiner pointed out that the Veteran told K.R.S. in 1999 that his first panic symptoms started about 2 years after he returned home from Vietnam, and that his first depression occurred after he graduated from college and had an affair.  As such, the March 2012 examiner was unable to opine as to the etiology or onset of the Veteran's MDD, particularly because the STRs were negative for any such findings.  

In a May 2015 VA opinion, a VA examiner noted that the Veteran's symptoms, by his own self-reported history, were a result of other life events and unrelated to military service, and therefore his psychiatric disorder was less likely than not related to service.  

In a September 2015 remand, the Board found that the May 2015 opinion was incomplete and directed the Agency of Original Jurisdiction (AOJ) to obtain outstanding relevant records, and to have the Veteran examined again so that a new opinion could be obtained as to the likely etiology of the Veteran's MDD and anxiety disorder.  The examiner was asked, among other things, to discuss the June 1999 report from K.R.S.

The Veteran was again examined in March 2016.  Unfortunately, the examiner was unable to locate the June 1999 report in the Veteran's claims file.  The clinical psychologist who examined the Veteran, however, found that a review of that report would not change her opinion, in part because the assessment in 1999 was performed by a student, and not a trained medical professional.  The Board disagrees, and finds that the findings form the June 1999 assessment may have an impact with respect to when the Veteran's disability began.  The March 2016 examiner criticizes the work simply because it was prepared by a student; however, the Veteran's self-reported history noted on that assessment may be of value, and should not necessarily be discounted merely because it was recorded by a practicum student.  

The examiner in March 2016 opined that the evidence was suggestive of the Veteran having a biological predisposition to depression, based on his difficulties in managing stress, even prior to entering the military.  Further, the examiner emphasized that there was no objective evidence to indicate that the Veteran's current psychiatric issues were, in any manner that has been alleged, actually associated with, or had their onset during service.  In this regard, the examiner also noted that this opinion did not detract from the significance of the Veteran's reported traumatic events or the fact that the Veteran has been impacted by the experiences he had while in Vietnam.  Thus, the examiner acknowledges that the Veteran was impacted by his Vietnam experiences, but discounts the Veteran's self-reported history that he began drinking heavily in service to suppress his fears and anxiety.  

In essence, the examiner opined that the Veteran had a pre-disposition to depression, but that neither his MDD nor his anxiety disorder had its onset in service.  Also, as noted previously, the examiner found that the Veteran exhibited some PTSD-like symptoms, but did not meet the full DSM-5 criteria for a diagnosis of PTSD.  

Indeed the Veteran reported that he began drinking heavily in service, and continued to do so after service, and a VA examiner in 2010, as noted above, opined that the Veteran's substance abuse was related to his psychiatric diagnoses, and the Veteran may have abused alcohol to suppress his symptoms.  

Given that the Veteran began drinking heavily in service, the possibility exists that the Veteran's MDD and anxiety disorder, may have, in fact, had their onset during service.  Even though the Veteran did not seek treatment until well after discharge from service; that alone does not mean that the disorder did not exist prior to treatment.  

The Board has no reason to doubt the Veteran's credibility with respect to when he began drinking heavily and why, which appears to correspond with a heightened fear and anxiety during service.  The examiner in 2012 suggests that the Veteran's statements as to the onset of his disability are inconsistent, noting that he reported that he first became sad when his dad passed away in 1967, which is inconsistent with his report to K.R.S. in 1999 that his first panic symptoms started about 2 years after he returned home from Vietnam, and that his first depression occurred after he graduated from college and had an affair.  In this regard, however, the Veteran is certainly competent to report symptoms such as sadness, panic, and depression; however, he is not expected to know the onset of a diagnosable mental disorder such as MDD or generalized anxiety disorder, as that is a medical question not necessarily capable of lay observation.  Thus, it is certainly plausible that the Veteran first recalls feeling sad in 1967 when his father passed away, but also recalls having panic attacks much later.  This too, does not mean that his MDD and/or anxiety disorder had its onset well after service.  The VA examiner in March 2016 appears to have discounted the Veteran's statements that he began drinking heavily during service to suppress his fears, as well as the Veteran's brother's lay statement noting a significant change in personality with heavy drinking following the Veteran's return from Vietnam.  

Because the March 2016 examiner did not review the 1999 assessment, the Board finds that there has not been substantial compliance with the directives of the September 2015 remand.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, another medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion, if possible, from the VA clinical psychologist who examined the Veteran in March 2016 as to the likely etiology of the Veteran's MDD and anxiety disorder.  If she is unavailable, then the Veteran should be re-examined by a psychiatrist or psychologist that has not previously examined the Veteran or provided an opinion regarding his claim.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.

The claims file, to include a copy of this remand, as well as the June 1999 report of K.R.S. and the 1991-1992 private mental health records must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current psychiatric disorders, including major depressive disorder and anxiety disorder, had their onset in, or as a result of, service.

Specifically, the examiner is asked to discuss: (1) why the Veteran's claimed onset of alcohol abuse in service is not pertinent evidence suggesting that the Veteran's MDD and/or anxiety disorder had its onset in service, particularly given that the December 2010 examiner opined that the Veteran drank to suppress his fears in service; (2) the private 1991-1992 mental health records reflecting an ongoing problem since 1966; (3) the June 1999 report of K.R.S., (4) the Veteran's lay reports of continuing psychiatric symptoms following service, and (5) the Veteran's brother's October 2010 letter asserting that the Veteran reported exposure to stressful combat situations in Vietnam and was greatly changed when he returned home from service.

The examiner is also asked to additionally discuss: (6) the Veteran's contention that his current MDD and anxiety disorder are the result of reported in-service military sexual trauma (MST).  See April 2015 Veteran statement (dated by the Veteran March 23, 2015) (specifically raising this contention).  The Veteran has referenced and described the reported MST in multiple documents contained in the claims file, to include a November 1, 1999 statement.  In an August 2011 statement, the Veteran described the reported MST as "[b]eing forced to associate with sexually deviant and abusive soldiers" and "[m]y harassment for not being willing to accept such association or behavior."

If the examiner cannot provide the requested opinions without resort to speculation, the examiner should give a complete rationale for such conclusion.  The examiner's rationale should include what information is needed in order to give an opinion and/or whether they do not have the medical knowledge required to address the questions asked.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


